UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-4882


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

RAFAEL VALDERRAMA, a/k/a Rafa,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:07-cr-00200-NCT-3)


Submitted:   March 5, 2012                 Decided:   March 12, 2012


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark A. Jones, BELL, DAVIS & PITT, PA, Winston-Salem, North
Carolina, for Appellant. Sandra Jane Hairston, Angela Hewlett
Miller, Assistant United States Attorneys, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Rafael       Valderrama          pled     guilty        pursuant        to    a    plea

agreement     to    one        count       of    conspiracy         to     distribute          five

kilograms   or      more       of    cocaine,        in    violation       of     21     U.S.C.A.

§ 841(b)(1)(A) (West 2006 & Supp. 2011), and 21 U.S.C. § 846

(2006), and one count of currency smuggling, in violation of

31 U.S.C.   §      5332(a)(1),            (b)(1)     (2006).         The    district          court

sentenced     Valderrama            to     concurrent         terms       of     235      months’

imprisonment       on      the       conspiracy           count     and        sixty      months’

imprisonment       on    the     currency       smuggling         count;       both      sentences

were   within      the     range          recommended        by    the     U.S.       Sentencing

Guidelines Manual (2007).                   On appeal from the court’s amended

judgment,   counsel        has       filed      a    brief    pursuant         to     Anders      v.

California,     386      U.S.       738    (1967),        stating    that       there      are    no

meritorious      issues        for       appeal,     but     questioning          whether        the

district court reversibly erred in finding that a sufficient

factual basis supported Valderrama’s guilty plea on the currency

smuggling count.           Valderrama also filed a pro se supplemental

brief raising several issues.                   We affirm.

            The district court is required to satisfy itself that

there is a factual basis for a defendant’s guilty plea prior to

entering judgment on the plea.                   Fed. R. Crim. P. 11(b)(3).                    “The

rule is intended to ensure that the court make[s] clear exactly

what a defendant admits to, and whether those admissions are

                                                 2
factually sufficient to constitute the alleged crime.”                        United

States v. Ketchum, 550 F.3d 363, 366 (4th Cir. 2008) (internal

quotation marks omitted).            Because Valderrama did not challenge

the sufficiency of the factual basis supporting his guilty plea

to the currency smuggling count in the district court, we review

this challenge for plain error only.                 United States v. Mastrapa,

509 F.3d 652, 656-57 (4th Cir. 2007).

            Sections     5332(a)(1)       and   (b)(1)    of    Title    31   of    the

United States Code provide that whoever, “with the intent to

evade a currency reporting requirement under [31 U.S.C. §] 5316

[(2006)],      knowingly          conceals       more     than         $10,000      in

currency . . . in         any      conveyance . . . and          transports         or

transfers      or      attempts      to    transport       or     transfer         such

currency . . . from a place within the United States to a place

outside of the United States” is guilty of currency smuggling

and may be imprisoned for not more than five years.                       31 U.S.C.

§ 5332(a)(1), (b)(1).           Counsel contends that the factual basis

accompanying     the     plea     agreement     is    insufficient      to    support

Valderrama’s    guilty     plea     because     it    contains    no    information

indicating that Valderrama concealed currency with the intent to

evade a currency reporting requirement or that the manner in

which the currency was concealed was intended to be the method

by which the currency would be transported to a place outside of

the United States.

                                          3
            In this case, however, the record makes clear that

Valderrama      concealed     well    over   $10,000      in    a    conveyance     and

attempted    to   transfer     such    currency      in   that       conveyance     from

North Carolina to Mexico.              Accordingly, we discern no error,

plain or otherwise, by the district court.

            Additionally,       in    accordance       with      Anders,     we     have

reviewed the issues in Valderrama’s pro se supplemental brief

and the entire record in this case and have found no meritorious

issues for appeal.          We therefore affirm the district court’s

amended    judgment.        This     court   requires      that      counsel      inform

Valderrama, in writing, of the right to petition the Supreme

Court of the United States for further review.                         If Valderrama

requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.                        Counsel’s

motion must state that a copy thereof was served on Valderrama.

            We dispense with oral argument because the facts and

legal    contentions    are    adequately      presented        in    the    materials

before    the   court   and    argument      would   not       aid   the    decisional

process.

                                                                              AFFIRMED




                                         4